Order entered January 6, 1938, granting the plaintiffs’ motion for judgment on the pleadings in an action to recover a sum of money held by the treasurer of Seneca county as the remaining proceeds of a testamentary devise, affirmed, with ten dollars costs and disbursements. Appeal from order entered June 2, 1937, denying the defendants’ motion for judgment on the pleadings, dismissed, without costs. The order entered January 6, 1938, is neither a final judgment nor a final order in a special proceeding, and the prior order is, therefore, not reviewable under section 580 of the Civil Practice Act. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.